McCARTY, C. J.
(concurring).
I concur in the reasoning of my Brethren and in the conclusions reached by them wherein they hold that the evidence was insufficient to support a finding by the jury that defend*205ant was negligent in failing to keep the premises in a reasonably safe condition, and that the court erred in overruling defendant’s motion for a nonsuit; but I am not prepared tc say that, if the evidence bad shown that the lights went out and the premises became darkened through the negligence of defendant, and it had been shown that such negligence was the proximate cause of the accident and injuries complained of, plaintiff could not recover on the ground that he assumed the extra hazards and risks created by such negligence. The conclusions reached in the-foregoing opinion that the evidence was insufficient to show negligence on the part of defendant in failing to keep the premises sufficiently lighted and the platform reasonably free from obstructions, in effect, dispose of the case, and the question as to whether plaintiff could be held to have assumed the risks caused by defendant’s negligence, had negligence been shown, becomes, as I view the case, unimportant, and I therefore express no opinion on - that point.